The decision in State v. Standard Oil Co., Ltd., 164 La. 334,113 So. 867, is not, in my opinion, controlling of the issues in the present case. There the contest was, primarily, between the state and the Pure Oil Company. Here the controversy is wholly between the state and its agent, the board of commissioners of the Caddo levee district. The prior decision of this court was against the sovereign on the theory that the right of action against the Pure Oil Company was in the levee board and not in the state. In this case, the state is claiming from the levee board the fund which is, in effect, in its possession (the custodian, Standard Oil Company, having deposited it in court) as the result of its suit against the oil company. I think the state is entitled to the fund.
The suit which the state instituted, in the year 1919, against the levee board for the recovery of certain lands, including those involved here, forming the bed of Ferry Lake, resulted in a compromise which was, primarily, the basis of a judgment rendered by the district court for the parish of Caddo. This agreement and judgment, not having been appealed from, is the law between the parties. According thereto, the title of the state is recognized to the land in dispute; the certificate from the register of the state land office and the auditor of public accounts being annulled and set aside. It was further provided in the agreement and judgment that the contracts entered into by the levee board *Page 827 
for constructing levees and providing drainage were to be protected; that the leases, mineral and otherwise, resting upon the land were to be recognized as valid; that the levee board was to be permitted to withdraw $500,000 of the fund of $1,000,000 then on deposit in the First National Bank of Shreveport, as trustee, and to accumulate a further fund of $500,000 out of the future receipts from the production of oil from the wells drilled on the lands; and that all demands of the state for the revenues received by the levee board prior to the institution of the suit should be dismissed. The additional amount of $500,000 has long since been received by the levee board, and the agreement and judgment has been fully satisfied. Thereafter, under the compromise and judgment, all the revenues and royalties actually received from the sale of oil produced by the wells became the property of the state. The effect of the judgment of this court as set forth in the majority opinion is to give the levee board $13,663.46 in addition to the sum of $1,000,000 previously received in full settlement and acquittance of all of its claims to the royalties and other revenues produced from the lands in controversy between the parties. For these reasons, I respectfully dissent from the majority opinion and decree herein.